Title: From Thomas Jefferson to James Monroe, 23 February 1822
From: Jefferson, Thomas
To: Monroe, James


                        Dr Sir
                        
                            
                            
                    Dr Wallis of Fauquier with whom I think you are acquainted seems desirous as his years advance to associate with his medical pursuits or perhaps substitute for them some employment which might relieve or lessen their labors. in what character of business his choice or opportunity might lead him to engage I do not know; but his talents & informs  qualify him for a large range and his integrity  renders him worthy of any trust. it is happy for the govmt when such men can be procured to  fulfill the various duties of the public service, and none I believe will do it more faithfully than he would. my long acquaintance with him would render it a gratification to me should any opening   occur which might avail the public of his services and at the same time accomodate his views. I am happy on this & every occn of repeating to you the assurances of my  affectionate respect.
                        
                    